AMETRINE CAPITAL, INC.
 
Debt Conversion Agreement
 
AGREEMENT, dated as of September 21, 2010 between Meitav Underwriting Ltd., a
corporation organized under the laws of the State of Israel (“Meitav”), and
Ametrine Capital, Inc., a Delaware corporation (“Ametrine”).
 
WHEREAS, Ametrine has registered on Form N-2 under the Securities Act of 1933,
as amended (the “Act”), 10,000,000 shares of common stock for public sale at an
offering price of $0.05 per share; and
 
WHEREAS, Meitav has partially paid for the organizational costs, expenses
connected with the registration on Form N-2 for Ametrine, and other ongoing
expenses in the form of an interest-free loan to Ametrine in the amount of
$85,238; and
 
WHEREAS, Meitav has elected to convert the total amount outstanding under its
loan to Ametrine into shares of common stock;
 
Meitav and Ametrine agree as follows:
 
1.           Conversion of Shares.  Ametrine hereby issues to Meitav, and Meitav
hereby receives from Ametrine 1,704,760 shares of Common Stock in Ametrine (the
“Shares”), issued at a cost of $0.05 per Share, with a par value of $0.01 per
Share, in exchange for the satisfaction of all of Ametrine’s outstanding debt to
Meitav.
 
2.           Investment Representation.  Meitav hereby represents and warrants
to Ametrine that it is acquiring the Shares for its own account for investment
and not with a view to or for sale in connection with any distribution thereof,
and that it has no present intention of selling or distributing any of the
Shares.
 
Meitav hereby acknowledges that it understands that the Shares have not been
registered under the Act, or any state securities law (“Blue Sky Law”) and that
the Shares constitute “restricted securities” within the meaning of the rules
promulgated under the Act.  Meitav agrees that it will make no sale, assignment
or transfer of any interest in any of the Shares in the absence of an effective
registration statement under the Act and under applicable Blue Sky Law, or an
exemption from such registration is available.  The stock certificates for the
Shares will bear a legend to this effect.
 
Meitav acknowledges that it has been afforded an opportunity to ask such
questions and obtain such information as it determines is necessary in order to
understand the risks of purchasing the Shares.
 
3.           General Provisions.
 
(a)           This Agreement shall be construed and enforced in accordance with
and governed by Delaware law.  This Agreement represents the entire agreement
between the parties with respect to the Shares and may only be modified or
amended in a writing signed by both parties.
 
(b)           Meitav and Ametrine agree upon request to execute any further
documents or instruments necessary or desirable to carry out the purposes or
intent of this Agreement.
 
 
 

--------------------------------------------------------------------------------

 
 

IN WITNESS WHEREOF, the undersigned have caused this Agreement to be executed as
of the day and year first above written.
 
MEITAV UNDERWRITING LTD.
 
AMETRINE CAPITAL, INC.
           
/s/ Arner Stepak
     
By: 
/s/ Yonatan Malca
 
By:
/s/ Lior Ostashinsky
 
Title: CEO
   
Title: President
 
Print name: 
Yonatan Malca
   
Print name: Lior Ostashinsky
   
Avner Stepak
     

 
 
 

--------------------------------------------------------------------------------

 